Citation Nr: 0921102	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
diabetes mellitus type II, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for melanoma, including 
as secondary to herbicide exposure.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 through June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issues of entitlement to service connection for PTSD and 
entitlement to an increased rating for diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A currently diagnosed skin disorder was not present 
during service and did not develop as a result of any 
incident during service such as exposure to herbicides.

2.  The currently diagnosed depression was not present during 
service and did not develop as a result of any incident 
during service.




CONCLUSIONS OF LAW

1.  A skin disorder, claimed as secondary to exposure to 
Agent Orange, was not incurred in or aggravated by service, 
and may not be presumed to have resulted from herbicide 
exposure. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

2.  An acquired psychiatric disorder, to include depression 
and dysthymic disorder, was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to establish service connection for 
melanoma, including as secondary to herbicide exposure, and 
for an acquired psychiatric disorder, to include depression 
and dysthymic disorder, claimed as a mental disorder.  
Generally, for service connection the claims folder must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).

Melanoma
The Veteran contends that he has a skin disorder that started 
in service as a result of herbicide exposure during his tour 
in Vietnam.  

With respect to the claim that the Veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the Veteran's service personnel records show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed. See 38 C.F.R. § 3.307, 
3.309.  Under 38 C.F.R. § 3.309(e), certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The list includes, among 
others, chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda. See 38 C.F.R. § 3.309(e).  
Chloracne, and porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent. 38 C.F.R. § 
3.307(a)(6).

Significantly, however, the disorders claimed by the Veteran 
are not among those disorders which may be presumed to have 
resulted from such exposure.  The Veteran's claim is for 
melanoma and a review of the treatment records shows that he 
was treated for basal cell carcinoma at the VA Medical Center 
in Miami starting in 2002.  There is no indication that he 
has ever been diagnosed with chloracne or porphyria cutanea 
tarda.  Thus, the presumptions described above do not apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Veteran's service treatment records are negative for 
references to any chronic skin problems.  He was in service 
between October 1963 and June 1969, and service treatment 
records reveal that he was treated for a rash on his arms and 
legs, noted as "Poison Ivy?" in August and September 1966.  
There is no further treatment for any skin-related symptoms 
during service.  In fact, in his testimony, the veteran 
reported that the rash cleared up a few months after he 
returned.  On separation examination, no skin problems were 
noted except scars which had been previously noted on 
entrance examination such as an 8 inch long scar on the left 
deltoid.  A skin disorder such as a rash was not diagnosed.  

There are no post service records pertaining to the presence 
of a skin disorder until 2002 many years after service.  This 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  There 
is also no medical opinion in any record which relates a 
current skin problem to service.

The Board has considered testimony given by the Veteran 
during the hearing, as well as his written statement, but 
notes that the Veteran's own opinion that his current 
complaints are related to service is not enough to support 
his claim.  Lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

Based on the foregoing evidence, the Board finds that the 
Veteran's skin problems were not present until many years 
after separation from service, are not among the disorders 
which may be presumed to have been due to exposure to 
herbicides, and he has not presented any competent evidence 
linking them to his period of service. Accordingly, the Board 
concludes that a skin disorder, including melanoma, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service or presumed to have resulted 
from herbicide exposure.

Psychiatric Disorder
The Veteran contends that he currently suffers from 
depression/dysthymic disorder as a result of his active 
service.  The first criteria for service connection, 
establishment of a current diagnosis, is met with regard to 
this claim.  The most recent VA treatment records show that 
he was being treated for "Dysthymia (depression)" as recent 
as August 2005.  The question is not whether the Veteran has 
a current disability, rather whether his current disability 
is causally connected to his period of active service.  
Again, service connection requires medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303(a).

A review of the Veteran's service treatment records fails to 
show evidence of depression or any other psychiatric or 
psychological symptomology during service.  The August 1963 
enlistment examination report, June 1966 re-enlistement 
examination report, and June 1969 discharge examination 
report are all negative as to any suggestion of a mental 
disorder.  There is also no evidence within any handwritten 
service treatment records.  It is not until many years after 
his discharge from service that the medical evidence begins 
to show treatment for depression.  Simply stated, without 
evidence of symptoms of depression during service or in close 
proximately thereto, there is no basis upon which to grant 
service connection.  The evidence does not show that the 
Veteran's currently diagnosed depression manifested during 
his active service.

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Here, there is no evidence in the record to support 
the Veteran's claims, thus, the preponderance of the evidence 
weighs against the claims.  The appeal is denied.

Duties to Notify and Assist 
VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice 
from VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each element of the claim, including notice of 
what is required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the December 2004, February 2005, and July 2006 letters 
to the Veteran satisfy the requirements of 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); and Dingess.  Any defect with 
respect to the timing of the notice requirement was harmless 
error.  The claim was readjudicated after the December 2004 
and February 2005 notices.  Although there was no 
readjudication following the July 2006 notice which provided 
information regarding the assignment of a disability rating 
and an effective date in the event service connection were to 
be granted, these matters are moot in light of the fact that 
service connection is being denied.  

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2008).  Here, the 
Veteran's statements, his service treatment records, and 
private and VA treatment records have been associated with 
the claims folder.  The Veteran was afforded a Board 
videoconference hearing, and the October 2008 transcript is 
of record.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's melanoma and depression claims.  However, the 
service and post-service treatment records lend sufficient 
evidence to decide the claims.  The evidence fails to 
establish treatment for depression or melanoma during 
service, such that nexus opinions between service and the 
disorders at issue are not possible.  This warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide these claims. 
See 38 C.F.R. § 3.159(c)(4).  As service and post-service 
treatment records provide no basis to grant this claim, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the prerequisites of McLendon are not 
met in this case.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claims.  VA has done 
everything reasonably possible to assist the Veteran.  A 
remand for further development of these claims would serve no 
useful purpose.  VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to service connection for melanoma, including as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and dysthymic disorder, 
claimed as a mental disorder, is denied.




REMAND

PTSD
The Veteran is seeking to establish service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

The Veteran contends that he has PTSD as a result of combat 
related stressors during his tour in Vietnam.  The Veteran's 
service personnel records reflect that he was in Vietnam in 
1969.  He "participated in operations against the insurgent 
communist forces in RVN" and "participated in operation 
Muskogee Meadow, Quang Nam Province, RVN."  These notations 
do not demonstrate combat, but do suggest the possibility.  

The Veteran has not been afforded a VA PTSD examination.  VA 
treatment records in August 2005 and September 2005 show that 
he is treated for PTSD and the September 2005 record 
specifically notes "disturbing dreams re: his experience in 
Vietnam."  While it is suggested that current stressors 
related to life struggles have exacerbated PTSD symptoms, the 
VA treating physicians do state that the Veteran has PTSD and 
suggest that it is related to his service in Vietnam.  
However, there is no confirmed diagnosis consistent with DSM-
IV at this time.  

Because a diagnosis of PTSD conforming to the requirements of 
DSM-IV is required for service connection, the Veteran must 
be afforded an examination that discusses his symptomology 
fully, including all symptoms that fall under the definition 
of PTSD in DSM- IV.

Prior to obtaining the medical opinion, however, VA must 
attempt to verify the Veteran's claimed stressors, or confirm 
his status as a combat Veteran.  The Veteran reported his 
claimed stressors with particularity at his Board hearing.  
He testified under oath that he was shot at by a sniper, 
killed a person who was trying to kill him, was in a foxhole 
with dead soldiers, and left Vietnam in a helicopter with 
body bags.  See hearing transcript at pages 8-12.  The 
Veteran served with the Delta Company, 1st Battalion, 5th 
Marines, 1st Marine Division, B151.  Id. at page 9.
There is, however, no evidence showing any attempt to 
corroborate these stressors, or to verify the Veteran's 
status as a combat Veteran.  VA's duty to assist under 38 
C.F.R. § 3.159(c)(2) requires VA to assist the Veteran to 
obtain corroborating evidence that should be in the 
possession of a Federal department or agency. 

No attempt has been made to verify that the Veteran's combat 
or his particular stressors.  There was no inquiry with the 
U.S. Army and Joint Services Records Research Center 
(USAJSRRC) (formerly known as both the Center for Unit 
Records Research (CURR) and the US Armed Forces Center for 
Research of Unit Records (USAFCRUR)).  An attempt should be 
made to verify the Veteran's stated stressors.  It is once 
this action is complete, that the VA examination discussed 
above should occur.

Diabetes Mellitus
The Veteran is also seeking to establish an increased rating 
for his service-connected diabetes mellitus.  This disability 
is presently rated as 20 percent disabled under Diagnostic 
Code 7913.  This rating was assigned in March 2002.  The most 
recent records in the claims folder pertaining to the 
Veteran's diabetes include September 2001 to March 2002 
records at the beginning of a 7-year study of the Veteran's 
diabetes, as well as the May 2005 VA diabetes examination, 
which was nearly four years ago.  The record is incomplete as 
far as painting a picture of the current severity of the 
Veteran's diabetes mellitus.  VA's duty to assist requires 
that updated records be obtained before this claim can be 
decided.  38 C.F.R. § 3.159(c)(2) (2008).  The Board also 
finds that a current VA examination is warranted.

Also, in Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court held in part that VA's duty to notify a claimant 
seeking an increased evaluation included advising the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Although 
several notification letters were issued in this matter, they 
do not comply with the Vazquez- Flores ruling.  The Veteran 
actually was not notified of any of the information required 
by Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran of the evidence 
necessary to establish his claim, 
including notice that is in compliance 
with Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).

2.  Ensure that VA's 38 C.F.R. 
§ 3.159(c)(2) duty to assist is met by 
associating all relevant, non-duplicative 
VA treatment records with the claims 
folder.

3.  The RO should attempt to obtain 
verification of the Veteran's claimed 
stressors by submitting a report, 
consisting of the stressors asserted by 
the Veteran, along with copies of the 
Veteran's DD Form 214, his record of 
assignments, and his complete service 
administrative records, to the Army and 
Joint Service Records Research Center (or 
JSRRC). The RO should also request review 
of all available records for the Veteran's 
units while overseas which are germane to 
verification of his contended stressors. 
If suggested by the JSRRC, the RO should 
also request any available pertinent 
records from other organizations such as 
the National Archives and Records 
Administration (NARA). Any records 
obtained should be associated with the 
claims file. Should no records be 
obtained, the reason for that fact should 
be properly documented in the claims file.

4. After all verification searches have 
been completed, the RO should prepare a 
report which details the nature of any in-
service stressful event which is verified 
by the Center or other sources. The RO 
should also make a determination as to 
whether or not the Veteran engaged in 
combat with the enemy. If no stressor has 
been verified, the RO should so state in 
its report. This report is then to be 
added to the claims folder.

5. After completion of the above 
development, the RO should schedule the 
Veteran for a VA psychiatric examination 
by a psychiatrist to determine whether 
PTSD present. All indicated tests and 
studies should be performed. The claims 
file and the RO's report of verified 
stressors must be provided to and reviewed 
by the examiner prior to conducting this 
examination. 

The examiner should comment as to whether 
he believes that PTSD is the appropriate 
diagnosis, then the examiner must 
specifically identify which, if any, of 
the verified in-service stressors detailed 
in the RO's report are etiologically 
related to and sufficient to cause PTSD, 
and indicate how the Veteran otherwise 
meets the diagnostic criteria for PTSD. 
The complete rationale for each opinion 
expressed must be provided. The Veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, to include the denial of his 
claim. 

6.  Afford the Veteran an updated VA 
diabetes examination to determine the 
current severity of his service-connected 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should also specifically comment on 
whether the veteran's diabetes results in 
any regulation of activities, whether 
ketoacidosis or hypoglycemia is 
objectively confirmed, whether the 
veteran's diabetes mellitus has resulted 
in hospitalization or frequent follow-up 
appointments, and whether there are any 
complications.

7. Thereafter, the RO should readjudicate 
the appellant's claims. If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


